Citation Nr: 1636142	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbosacral spine, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for residuals of a coccyx fracture, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

3.  Entitlement to service connection for metabolic acidosis, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

4.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

9.  Entitlement to service connection for a right foot disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

10.  Entitlement to service connection for a dental disorder, other than residuals of dental trauma, claimed as oral decay, chronic dry mouth, and difficulty with bite, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

11.  Entitlement to service connection for a chronic respiratory disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

12.  Entitlement to service connection for a chronic left ankle strain, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

13.  Entitlement to service connection for a gallbladder disorder, status post cholecystectomy, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

14.  Entitlement to service connection for a chronic pancreas disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

15.  Entitlement to service connection for residuals of a ventral hernia, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

16.  Entitlement to service connection for chronic headaches, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

17.  Entitlement to service connection for testicular hypofunction, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

18.  Entitlement to service connection for myofascial pain syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

19.  Entitlement to service connection for fibromyalgia, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

20. Entitlement to service connection for chronic pain syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

21. Entitlement to service connection for residuals of an anal fissure, status post surgery, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

22.  Entitlement to service connection for hypertrophy of the prostate, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

23. Entitlement to service connection for a tic disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

24.  Entitlement to service connection for residuals of an appendectomy, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

25.  Entitlement to service connection for a cervical spine disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.
 
26.  Entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

27. Entitlement to service connection for urinary obstruction, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

28. Entitlement to service connection for obesity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

29. Entitlement to service connection for a right shoulder disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

30. Entitlement to service connection for a chronic acquired psychiatric disability, claimed as anxiety, depression and posttraumatic stress disorder (PTSD), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

31. Entitlement to service connection for metabolic system disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

32. Entitlement to service connection for residuals of dental trauma.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1980 to February 1984.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of September 2008, January 2009, December 2009, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg Florida, and Louisville, Kentucky.  (The case is currently under the jurisdiction of the RO in Louisville, Kentucky.  

In August 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review. 

By decision of the Board dated in December 2014, the issues of service connection for right and left carpal tunnel syndrome, PPD, seborrheic dermatitis, an antalgic gait, hyperlipidemia, oral thrush, West Nile virus, meningitis, Bell's palsy, and Epstein-Barr syndrome were dismissed.  In the December 2014 decision, the issues of service connection for chronic liver disease, diagnosed as cirrhosis and nonalcoholic steatohepatitis (NASH), a chronic gastrointestinal disorder, diagnosed as gastric antral vascular ectasis (GAVE), and chronic anemia were granted.  The December 2014 decision remanded the issues of service connection for degenerative joint disease of the lumbosacral spine, right foot disorder, an acquired psychiatric disorder, a gallbladder disorder, chronic headaches, a metabolic system disorder, metabolic acidosis, testicular hypofunction, impotency, myofascial pain system, fibromyalgia, peripheral neuropathy of both upper and lower extremities, a chronic respiratory disorder, a right shoulder disorder, pancreatic failure, obesity, residuals of a coccyx fracture, an anal fissure, left ankle strain, hypertrophy of the prostate, urinary obstruction, a tic disorder, residuals of an appendectomy, residuals of a ventral hernia, diabetes mellitus, a chronic dental disability, an enlarged spleen, a cervical spine disorder, chronic pain syndrome, and chronic fatigue syndrome.  By rating decision dated in March 2015, service connection for erectile dysfunction (impotence) and splenomegaly was granted.  The remaining issues on appeal have been returned for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a chronic acquired psychiatric disability, a right shoulder disability, obesity, metabolic system disorder, residuals of dental trauma and urinary obstruction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran had acute episodes of low back pain during service, with normal findings at separation from active duty.  

2.  Degenerative joint disease of the lumbosacral spine was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty.

3.  Residuals of a coccyx fracture have not been clinically demonstrated in the record at any time during the appeal.  

4.  Chronic metabolic acidosis has not been clinically demonstrated in the record at any time during the appeal.  

5.  Diabetes mellitus was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.

6.  Peripheral neuropathy of the left upper extremity was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.

7.  Peripheral neuropathy of the right upper extremity was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.

8.  Peripheral neuropathy of the left lower extremity was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.

9.  Peripheral neuropathy of the right lower extremity was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.  

10.  The Veteran had an acute episode of right foot disability, assessed as an ingrown toenail, in service, which has resolved; a chronic right foot disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty.  

11.  The Veteran does not have a non-traumatic dental disorder, including oral decay, chronic dry mouth, and difficulty with bite, for compensation or treatment purposes. 

12.  The Veteran manifested bronchospasm in service, but X-ray studies showed no chronic respiratory disorder in service or at separation from service.  

13.  A chronic respiratory disorder is not currently clinically demonstrated at any time during the appeal.  

14.  The Veteran had an acute left ankle strain in service, which has resolved; a chronic left ankle strain was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty.  

15.  A gallbladder disorder, status post cholecystectomy, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.  

16.  A chronic pancreas disorder has not been clinically demonstrated at any time during the appeal.  

17.  A ventral hernia was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.  

18.  Chronic headaches were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.  
 
19.  Testicular hypofunction was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty.  

20.  Fibromyalgia was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.  

21.  Myofascial pain syndrome was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.  

22.  Chronic pain syndrome was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.  

23.  Anal fissures were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.  

24.  Hypertrophy of the prostate was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.  

25.  A chronic tic disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.  

26.  Residuals of an appendectomy were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.  

27.  A chronic cervical spine disorder were not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure while on active duty, or related to a service-connected disability.  

28.  Chronic fatigue syndrome has not been clinically demonstrated at any time during the appeal.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbosacral spine was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Residuals of a coccyx fracture were neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Chronic metabolic acidosis was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Diabetes mellitus was neither incurred in nor aggravated by service nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).  

5.  Peripheral neuropathy of the left upper extremity was neither incurred in nor aggravated by service nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).  

6.  Peripheral neuropathy of the right upper extremity was neither incurred in nor aggravated by service nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).  

7.  Peripheral neuropathy of the left lower extremity was neither incurred in nor aggravated by service nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).  

8.  Peripheral neuropathy of the right lower extremity was neither incurred in nor aggravated by service nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).  

9.  A chronic right foot disorder was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

10.  The criteria for service connection for a non-traumatic dental disorder, including oral decay, chronic dry mouth, and difficulty with bite, are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.381 (2015).  

11.  A chronic respiratory disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

12.  A chronic left ankle strain was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

13.  A gallbladder disorder, status post cholecystectomy, was neither incurred in nor aggravated by service and is not related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

14.  A chronic pancreas disorder was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

15.  A ventral hernia was neither incurred in nor aggravated by service and is not related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

16.  Chronic headaches were neither incurred in nor aggravated by service nor may they be presumed to have been, and they are not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).  
 
17.  Chronic testicular hypofunction was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

18.  Fibromyalgia was neither incurred in nor aggravated by service and is not related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

19.  Myofascial pain syndrome was neither incurred in nor aggravated by service and is not related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

20.  Chronic pain syndrome was neither incurred in nor aggravated by service and is not related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

21.  Anal fissures were neither incurred in nor aggravated by service and are not related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

22.  Hypertrophy of the prostate was neither incurred in nor aggravated by service and are not related to a service-connected disease or disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

23.  A chronic tic disorder was neither incurred in nor aggravated by service and is not related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

24.  Residuals of an appendectomy were neither incurred in nor aggravated by service and are not related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

25.  A chronic cervical spine disorder was neither incurred in nor aggravated by service nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).  

26.  Chronic fatigue syndrome was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in May 2008, October 2008, August 2009, November 2010, February 2011, August 2011, and April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including treatment records utilized in a disability determination by the Social Security Administration (SSA) have been secured.  The Veteran was afforded a VA medical examination, most recently in February 2015.  The Board finds that the opinion obtained is adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159I(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, diabetes mellitus, or organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. 

Review of the claims file reveals that the Veteran served for a period of time at Camp Lejeune in North Carolina.  His service records indicate that he was stationed at Camp Lejeune in 1983 and 1984.  

Lumbosacral Spine

The Veteran contends that service connection is warranted for degenerative joint disease of the lumbosacral spine, which he believes had its onset during service or is related to contaminated water to which he was exposed during service.  Review of the Veteran's STRs shows that he was treated during two time periods while on active duty for low back pain.  In February and April 1980 he was treated for pain in the lower sacral area and in September 1981 for lumbosacral strain and muscle spasm.  On examination for separation from service, clinical evaluation of the spine was normal.  

Post service treatment records include a report of an X-ray study of the abdomen dated in August 2000 which included an incidental findings regarding the spine that noted only minimal scoliosis to the left.  In April 2004, the Veteran was treated for low back pain that was assessed as acute low back pain.  Treatment records dated in 2008 include a report from the Veteran that he had had low back pain off and on for several years.  At that time, he reported having injured his back in service while playing basketball and wondered if his current back pain could be related.  At that time, the pertinent diagnosis was coccydynia.  

An examination was conducted by VA in August 2008.  At that time, the Veteran complained of low back pain from the time he arose until he retired.  Imaging studies showed mild degenerative disease of the lumbar spine, most prominent at the L5/S1 level.  The diagnoses included degenerative joint disease of the low back.  It was commented that the Veteran had reported that for the 25 years after leaving military service, he had worked many labor jobs in the building and construction trade.  He stated that over the past three years, he had had increasing low back pain.  The examiner opined that it was less likely than not that the current lower back pain was caused by or a result of the back pain noted while the Veteran was in service.  The rationale was that there was neither contiguity nor continuity for the lower back pain, with the Veteran reporting over 20 years of construction labor doing heavy lifting and hanging drywall.  The lower back pain became manifest and debilitating in 2005.  It was more likely that the lower back pain was the result of the years of heavy physical labor than related to the episode in service.  

An examination was conducted by VA in February 2015.  At that time, the diagnosis was lumbosacral strain.  After examination and review of the record, the examiner opined that it was less likely than not that the current low back disability was related to in-service injury, event or illness.  The rationale was that, while the Veteran was seen a few times in 1980 and again in September 1981 for complaints of back pain, there were no back problems shown in service thereafter and on examination for separation there was no evidence of a chronic back problem.  The Veteran's extensive history of construction work from many years after service was again noted.  

The record shows that the Veteran had isolated episodes of low back pain during service that had resolved by the time of separation from active duty.  Further complaints related to the back were not demonstrated of record until 2004, when an acute back disorder was assessed.  Of note is the 2000 X-ray study that did not describe arthritis of the back, despite a description of another low back disorder, scoliosis.  Chronic back problems are not described until 2008 when the Veteran gave a three year history of back pain.  Two VA examiners have reviewed the record and found no relationship between the complaints noted during service and the development of chronic back disability approximately 10 years later.  

The absence of clinical treatment records for approximately 10 years after active duty is probative evidence against continuity of symptoms since service.  Moreover, normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is also probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings for 10 years between the period of active service and his first chronic back problems is itself evidence which tends to show that any current back disability did not have its onset in service or for years thereafter.  Additionally, the medical opinions in the record find no relationship between current low back disease and service.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Finally, arthritis is not one of those diseases that have been possibly linked to the chemicals to which the Veteran was exposed while he was stationed at Camp Lejeune during service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for degenerative joint disease of the lumbosacral spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Residuals of a Coccyx Fracture

The Veteran is claiming service connection for the residuals of a coccyx fracture that he believes is related to service.  Review of the STRs shows that the Veteran had lower sacrum pain in 1980 and had lumbosacral pain in 1981, but that on examination for separation from service clinical evaluation of the spine was normal.  

Post-service treatment records dated in February 2008 include a report that the Veteran had a history of coccyx fracture.  These also include assessments of coccydynia beginning in 2008 and thereafter.  The treatment records do not include records from treatment of the fracture itself.  On examination by VA in February 2015, the examiner found that, after review of the record, there was no medical evidence that the Veteran had sustained a fracture of the coccyx.  As such, the examiner rendered an opinion that it was less likely than not that the Veteran had any coccyx fracture residuals that were sustained in service.  As noted above, there is no indication in the medical literature that a coccyx disorder is related to chemicals to which the Veteran was exposed while serving at Camp Lejeune during service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of a coccyx fracture, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Metabolic Acidosis

The Veteran contends that service connection is warranted for metabolic acidosis, which he believes is related to service.  It is noted that review of the STRs shows that the Veteran was noted to have metabolic acidosis in June 1983, while he was on active duty.  At that time, he was being treated for recurrent chest pain and shortness of breath.  He was admitted to the hospital via the emergency room and spent several days being evaluated by internal medicine.  The diagnosis was metabolic acidosis.  Since his discharge from the hospital he reported having had five episodes of chest pain and shortness of breath.  He stated that there was no specific time when this occurred, but that it did come on when he became nervous.  It was noted that the Veteran did smoke.  Examination was unremarkable.  The assessment was chest pain and shortness of breath of undetermined etiology.  On examination for separation from service, there were no complaints or manifestations of this disorder.  

Post-service treatment records show no diagnosis of metabolic acidosis subsequent to service.  An examination was conducted by VA in February 2015.  At that time, the examiner opined that there was absolutely no evidence that the Veteran suffered from metabolic acidosis.  Specifically, the Veteran's laboratory testing did not indicate that he had a chronic condition of metabolic acidosis.  

The record shows that the Veteran was hospitalized for complaints of chest pain and shortness of breath while on active duty at which time it was believed this could have been caused by metabolic acidosis.  On follow-up evaluation, this diagnosis was not continued and on examination by VA in February 2015, the examiner stated that review of the record, specifically laboratory values, did not support a finding of metabolic acidosis.  As such, the evidence is not sufficient to establish the presence of chronic metabolic acidosis during service, and there is no evidence of any complaints or findings of a chronic metabolic acidosis since service.  It is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a current diagnosis of metabolic acidosis, nor has he submitted any medical or lay evidence describing this disability.  The most recent VA examination report includes an opinion that there is no basis for a diagnosis of metabolic acidosis to be made.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied and service connection must be denied.  38 U.S.C.A. § 1131; McLain, 21 Vet. App. at 321; Romanowsky, Id.  

Diabetes Mellitus

The Veteran contends that service connection is warranted for diabetes mellitus, which he relates to contaminated water to which he was exposed while serving at Camp Lejeune during service.  Review of the Veteran's STRs shows no complaints or manifestations of diabetes mellitus.  Blood glucose levels taken in December 1980 and September 1981 were within normal limits.  On examination for separation from service, there were no complaints or manifestations of diabetes mellitus and urinalysis was negative for sugar.  

Post service medical records include a diagnosis of diabetes mellitus in records of treatment dated in approximately 2008.  At that time, including on examination by VA in August 2008, the disability was noted in the Veteran's medical history.  Thus, the record does not show, nor does the Veteran allege, that the diabetes mellitus was manifested during service or within one year thereafter.  

The Veteran's main contention is that diabetes mellitus is related to the chemicals that he was exposed to while stationed at Camp Lejeune in service, or to one if his service-connected disabilities.  It is noted that service connection is currently in effect for chronic liver disease, diagnosed as cirrhosis and NASH, including a chronic gastrointestinal disorder, diagnosed as GAVE, rated 100 percent disabling; anemia, associated with liver disease, rated 100 percent disabling; erectile dysfunction, associated with anemia, rated noncompensable; and splenomegaly, associated with anemia, rated noncompensable.  These disabilities were found to be associated with the contaminated water to which the Veteran was exposed while serving at Camp Lejeune.  

It is initially noted that diabetes mellitus is not one of those diseases that have been found to be associated with the chemicals to which the Veteran was exposed while serving at Camp Lejeune.  While the Veteran's private physician included diabetes among the disabilities believed to be service connected in a December 2010 disability questionnaire, there is no specific opinion or rationale given for this statement.  An examination was conducted by VA in February 2015.  After examination and review of the record, the examiner opined that it was less likely than not that the diabetes mellitus was incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that there was no evidence of diabetes until about 10 years earlier.  The STRs did not indicate any evidence of diabetes nor was he treated for diabetes in service.  In addition, the examiner opined that the Veteran's service-connected liver disease did not aggravate the diabetes beyond its expected course and there was no current evidence that the contaminated water at Camp Lejeune caused the diabetes.  

The record shows that the Veteran did not manifest diabetes mellitus during service or within one year thereafter.  While exposure to toxic chemicals while serving at Camp Lejeune has been conceded, the medical evidence and opinion in the record regarding any link between the chemical exposure and development of diabetes mellitus do not provide a basis upon which service connection may be established.  As noted, the December 2010 responses given by the Veteran's private physician regarding diabetes do not include a specific opinion linking diabetes with the chemical exposure.  Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Peripheral Neuropathy of the Extremities

The Veteran contends that service connection should be established for peripheral neuropathy of each of his extremities.  He asserts that this disability is related to chemical exposure during service or to a service-connected disability.  It is initially noted that STRs include no complaints or manifestations of neuropathy of any of the Veteran's extremities with the exception of some complaints of numbness of the lower extremities that were associated with his low back pain.  Review of the post-service treatment records shows that the Veteran had complaints of peripheral neuropathy during 2007 and that on examination by VA in August 2008 his peripheral neuropathy was found to be a result of diabetes mellitus, a disorder for which service connection has been denied.  In a December 2010 disability questionnaire, the Veteran's private physician included peripheral neuropathy among the Veteran's disabilities, but did not specifically link the disorder with service or an incident in service, including exposure to chemicals while the Veteran was on active duty.  

The Veteran was afforded an examination by VA in February 2015.  At that time, the examiner was requested to render an opinion regarding whether it was at least as likely as not that any peripheral neuropathy was related to service.  After examination and review of the record, the examiner opined that it was at least as likely as not that the neuropathy was secondary to the Veteran's diabetes mellitus or to an infection of West Nile virus that the Veteran manifested in 2003.  It was, therefore, less likely than not that it was the result of chemical exposure at Camp Lejeune, as the examiner had explained that the Veteran's diabetes mellitus was not related to service.  

The Veteran did not manifest peripheral neuropathy of any of his extremities during service or within one year thereafter.  The disability has been linked to non-service-connected diabetes mellitus or West Nile virus and not to any chemical exposure that the Veteran may have had during service.  While the December 2010 private physician statement includes a diagnosis of peripheral neuropathy, no specific opinion or rationale regarding the etiology is given.  Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Right Foot Disability 

The Veteran contends that service connection is warranted for a right foot disability that he believes is related to a right foot strain that was noted during service.  Review of the Veteran's STRs shows that in July 1980 the Veteran was seen for right foot pain.  The Veteran was referred for a podiatry evaluation where the assessment was ingrown toenail.  This was treated.  On examination for separation from service, clinical evaluation of the lower extremities and feet was normal.  

An examination was conducted by VA in August 2008.  At that time, it was noted that the Veteran had had an ingrown toenail podiatrist while he was on active duty and had had it removed by a podiatrist with no subsequent problems related to this.  After examination, the diagnosis was normal right foot.  The examiner specifically noted that there was no ingrown toenail or any current remnant of this.  

As noted in the Board's prior remand, treatment records have indicated a possible relationship between the Veteran's peripheral neuropathy and any right foot disability.  As noted, service connection has been denied for peripheral neuropathy so any opinion regarding a possible relationship with a right foot disorder is not considered to be necessary.  The record shows that the Veteran had an acute episode of right foot disability assessed as an ingrown toenail in service that was resolved without residuals.  The Veteran stated in 2008 that he had no further difficulties in this regard.  Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for a right foot disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Dental Disorder, (other than residuals of dental trauma) 
Claimed as Oral Decay, Chronic Dry Mouth, and 
Difficulty With Bite

Treatable carious teeth and replaceable missing teeth can be considered service-connected solely for purposes of establishing eligibility for outpatient dental treatment.  The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred in or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b) (2015).

Further, the regulations provide for service connection, for treatment purposes, of teeth filled or extracted more than 180 days after service entry.  The regulation notes, at 38 C.F.R. § 3.381I(3), that third molars will not be service-connected unless disease or pathology developed after 180 days or more of active service, or unless the removal was due to dental trauma.  In addition, teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  

In addition to the dental conditions for which outpatient dental treatment is warranted under 38 C.F.R. § 3.381, such treatment may be available to the Veteran under the provisions of 38 U.S.C.A. § 17.161, which sets forth several classes of eligibility therefor.  For instance, outpatient dental treatment on a one-time completion basis is available to Veterans with a service-connected noncompensable dental disability shown to have been in existence at time of discharge or release from active service which took place before October 1, 1981, if application was received within one year after such discharge or release and the certificate of discharge or release does not bear a certification that the Veteran was provided a complete dental examination within the 90 day period immediately before discharge or release (Class II eligibility).

In addition to treatment on a one-time completion basis, outpatient dental treatment is available (regardless of the one-year application requirement) for compensable dental disability (Class I), noncompensable dental disability resulting from combat wounds or service trauma (Class II(a)), noncompensable dental disability of those shown to have prisoner of war status (Class II(b) and Class II(c)), dental disability associated with aggravation of a service-connected disability (Class III), those with service-connected disability rated 100 percent disabling (Class IV), those participating in vocational rehabilitation under Chapter 31 (Class V), or those scheduled for admission or otherwise receiving care from VA under Chapter 17 of 38 U.S.C. (Class VI).  38 C.F.R. § 17.161 (2015).  

A compensable, 10 percent, disability evaluation is warranted where the lost masticatory surface cannot be restored by suitable prosthesis and there is loss of all lower anterior teeth or all upper and lower teeth on one side; a zero percent disability rating is warranted where the loss of masticatory surface can be restored by suitable prosthesis.  These ratings apply only to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2015).

Review of the Veteran's STRs shows that he underwent extensive dental treatment while on active duty and that his certificate of discharge certifies that he was provided complete dental treatment within 90 days prior to his discharge from service.  A dental examination was conducted by VA in February 2015.  At that time, the examiner noted that the Veteran had lost all teeth except for teeth numbered 8 and 9, but that the missing teeth were all replaceable by suitable prosthesis.  

The record shows that the Veteran has not presented any medical evidence suggesting that he currently has a compensable dental disorder or disability which is related to the period of active service. To the contrary, the most recent examination of record shows that the Veteran is able to wear dentures.  He is not eligible for one-time dental treatment because it was certified that he received complete dental treatment within 90 days prior to his discharge from active duty.  It is neither contended nor shown that there is lost masticatory surface which cannot be restored by suitable prosthesis, or, that there is loss of all lower anterior teeth or all upper and lower teeth on one side.  Therefore, the Veteran is not entitled to outpatient dental treatment per 38 C.F.R. § 3.381(a), which refers to 38 C.F.R. § 17.161.  Under 38 C.F.R. § 17.161 Class I, there must be a compensable disability, and there is not.  

Under the circumstances, service connection for  a dental disorder for compensation and treatment purposes is not warranted.  Accordingly, the claim for service connection for a dental disorder, claimed as oral decay, chronic dry mouth, and difficulty with bite, is denied.  

As noted above, the matter of service connection for dental trauma of teeth numbered 29 to 31 will be addressed in the remand portion of this decision.  

Chronic Respiratory Disorder

The Veteran claims service connection for a chronic respiratory disorder that he believes is the result of service, including exposure to chemicals while on active duty.  Review of the Veteran's STRs shows that the Veteran was treated in May 1983 for symptoms of chest pain and bronchospasm.  Thereafter, he was hospitalized due to recurrent chest pain, diagnosed as metabolic acidosis.  In June 1983, examination was unremarkable.  It is noted that chest X-ray studies during service, including at separation from service showed no significant abnormality.  

Post-service treatment records, include pulmonary function testing (PFT) in October 1995 and April 2007, which were interpreted as normal.  In an August 2010 private medical statement, the Veteran's physician included an assessment of asthma.  On VA examination in February 2015, the diagnoses were asthma and chronic bronchitis.  It was noted that there had been diagnoses of asthma and bronchitis in the medical records, with the Veteran having been given an inhaler for asthma.  Veteran had not had any asthma attacks or episodes of respiratory failure over the past 12 months.  It was noted that a February 2014 CT scan study showed stable pulmonary nodules and a November 2014 Chest X-ray study showed the lungs to be clear.  The examiner opined that, after review of the record and examination, the Veteran did not have a chronic respiratory disorder that was related to service and there was no evidence that the Veteran had a current respiratory condition.  

The record does not show that the Veteran had a chronic respiratory disorder in service or that, despite the diagnoses of chronic bronchitis during the examination report in February 2015, he currently has a chronic respiratory disability.  In this regard, it is noted that the diagnoses of chronic bronchitis and the asthma for which he has been treated by VA were based upon an examination of the Veteran's medical records and not on current findings that the examiner stated showed no symptoms or testing demonstrating a chronic disability.  The examiner noted that, while the Veteran had complaints of shortness of breath, this was a symptom that is often related to anxiety.  The Board finds that, even if one were to consider the diagnoses of chronic bronchitis and asthma to be valid, the Veteran did not manifest either of these disorders, or any other chronic respiratory while he was on active duty.  Finally, a chronic respiratory disability is not one of those disorder that have been scientifically linked with the chemical exposure that the Veteran is presumed to have had while serving at Camp Lejeune, North Carolina, and there is no medical opinion in the record upon which the Board may base the establishment of service connection.  

Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for a chronic respiratory disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Chronic Left Ankle Strain

The Veteran contends that service connection is warranted for a chronic left ankle strain, which he believes is related to service.  Review of the STRs shows that he was treated for a left ankle strain in February 1980 and for anterior tibial muscle strain in March 1980.  There were no further complaints related to the left ankle during service and on examination for separation from active duty, no left ankle abnormality was described.  

The Veteran was evaluated by VA in February 2015.  At that time, the examiner opined that the Veteran did not have a chronic left ankle strain that was related to service.  The rationale was that, while the examiner could find a reference to a left ankle strain in service, there were no notations of further left ankle problems thereafter and no medical evidence of a chronic left ankle disorder.  Specifically during the past few years, there was no medical evidence of a chronic left ankle sprain.  

The record shows that the Veteran had an episode of ankle strain early in his period of active duty, but had no further disabilities thereafter.  On examination for separation from service, no abnormality was described.  Examination by VA found no link between any current left ankle complaints and the episode in service.  This is the only medical opinion regarding the ankle sprain in the record.  Under these circumstances, the Board can find no basis for service connection.  Mense 1 Vet. App. at 354; Maxson 230 F.3d at 1330.  Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for a chronic left ankle strain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Gallbladder Disorder, 
Status Post Cholecystectomy, 
and Pancreatic Disorder

The Veteran contends that service connection is warranted for gallbladder and pancreas disorders that he believes are the result of his exposure to contaminated water while stationed at Camp Lejeune or related to his service-connected disabilities.  Review of the STRs shows no abnormality of the gallbladder or pancreas.  The records show that the Veteran underwent an open cholecystectomy for chronic acalculus cholecystitis in September 1997.  At that time it was noted that he had been having right upper quadrant discomfort with an ultrasound showing no stones.  Regarding the pancreas, the post-service treatment records do not show complaints or manifestations related to a chronic pancreatic disability.  

An examination was conducted by VA in February 2015.  At that time, evaluation of a possible gallbladder or pancreas condition showed that the Veteran had undergone a cholecystectomy.  He was not taking medication or undergoing treatment for any gallbladder or pancreas condition and there were no signs or symptoms of residual disability associated with either condition.  Laboratory testing was consistent with his service-connected liver disease, but the examiner noted that these findings were not relevant to the gallbladder surgery.  The examiner opined that the Veteran did not have residuals of the cholecystectomy and that this disability had no relationship to this service experience, including exposure to contaminated water at Camp Lejeune, and was not related to his service-connected disabilities.  Regarding claimed pancreatic failure, the examiner opined that there could be no relationship with service or a service-connected disability as there was no evidence that the Veteran had a clinical or chemical pancreatic insufficiency.  

The Veteran underwent a cholecystectomy for a disorder of his gallbladder in 1997, 13 years after his discharge from active duty.  He had no symptoms in service.  Gallbladder disease is not a disability that has been scientifically linked to the VOC chemicals found in the water supplies of Camp Lejeune.  There has been no medical opinion linking gallbladder disease with the contaminated water to which he was exposed during service or to his service-connected liver disease and residuals thereof.  Under these circumstances, there is no basis for the establishment of service connection.  

Regarding the claimed pancreas disability, while the Veteran has contended that he had pancreatic failure that should be service connected, review of the record fails to show a chronic disability of the pancreas for which service connection may be established.  This includes review by the VA examiner in February 2015 who stated that there was no clinical or chemical evidence of any pancreatic insufficiency.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for a chronic pancreatic disability is not warranted.

Ventral Hernia

The Veteran is also claiming service connection for a ventral hernia.  Review of the Veteran's STRs shows no complaint or manifestation of a ventral hernia while he was on active duty.  On examination for separation from service, clinical evaluation of the abdominal wall and viscera was normal.  Post-service treatment records include references to a ventral hernia in September 2005.  At that time, the cause of the hernia was not discussed.  An examination was conducted by VA in February 2015 to determine the etiology of the ventral hernia.  At that time, the diagnosis was ventral hernia.  The examiner noted that the Veteran had developed a ventral hernia following gallbladder surgery in 1998 and that it was large and unrepairable.  Regarding whether the ventral hernia was related to service or to a service-connected disability, the examiner stated that it was less likely than not that the disorder was related to service, including chemical exposure while on active duty.  As the disorder was most likely secondary to the Veteran's non-service-connected gallbladder surgery, it was less likely than not that it was related to service or to a service-connected disability.  

Given the fact that the Veteran did not manifest a ventral hernia during service or until many years thereafter and the fact that there is no medical opinion in the record that links the hernia with an in-service event such as exposure to harmful chemicals, the Board can find no basis for the establishment of service connection.  The disorder is shown to most likely be related to the gallbladder surgery for which service connection was denied above.  As such, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for ventral hernia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Chronic Headaches

The Veteran contends that service connection is warranted for chronic headaches that he believes are related to chemical exposure in service.  Review of the Veteran's STRs shows no complaint or manifestation of headaches while he was on active duty.  On examination for separation from service, clinical evaluation of the head was normal.  Post-service treatment records do not include references for a chronic headache disorder.  An examination was conducted by VA in February 2015.  At that time, the diagnosis was migraine headaches.  The examiner noted that migraine headaches were not noted during service and have not been related to the type of chemical exposure to which the Veteran was exposed during service.  The Board notes that migraine headaches are not diseases that have been placed into the category of suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  It was further opined that it was less likely than not that migraine headaches are related to service or to a service-connected disability.  

The Veteran did not manifest a chronic headache disorder during service or until many years thereafter.  There is no medical opinion in the record that links the current migraine headaches with an in-service event such as exposure to harmful chemicals, and the Board can find no basis for the establishment of service connection.  The disorder is also not shown to be related to a service-connected disorder.  As such, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for chronic headaches, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Testicular Hypofunction

The Veteran claims service connection for testicular hypofunction, or low testosterone.  It is noted that the Veteran has been service connected for erectile dysfunction and he is in receipt of special monthly compensation for loss of use of a creative organ.  STRs do not demonstrate symptoms of low testosterone while the Veteran was on active duty.  In February 2015, after review of the record and examination of the Veteran, the examiner opined that the veteran's claimed testicular hypofunction was less likely than not related to service including contaminated water at Camp Lejeune.  The rationale was that the Veteran had somewhat low testosterone several years earlier and had been placed on testosterone supplements.  The examiner did not see any further treatments after 2013 and the Veteran's testosterone levels had been normal.  In addition, it was considered that there was no reason to believe that the low testosterone level would be related to service including contaminated water at Camp Lejeune, nor would it be related to the Veteran's other claimed and substantiated SC conditions.  

The Veteran did not manifest testicular hypofunction in service.  While he was treated for low testosterone following active duty, the competent medical opinion of record is that he no longer requires treatment for this disability and that there is no evidence that he currently has difficulties with low testosterone.  Moreover, the examiner opined that there is no basis to relate low testosterone levels to service, including the contaminated water to which he was exposed during service.  As such, the evidence does not support the grant of service connection.  As it is found that a preponderance of the evidence is against the Veteran's claim for service connection for testicular hypofunction, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Fibromyalgia, Myofascial Pain Syndrome and 
Chronic Pain Syndrome

The Veteran claims service connection for fibromyalgia, myofascial pain syndrome, and chronic pain syndrome that he believes are related to service, primarily exposure to contaminated water while serving at Camp Lejeune, or to a service-connected disability.  Review of the Veteran's STRs shows no complaint or manifestation of fibromyalgia, myofascial pain syndrome, or chronic pain syndrome, which have similar symptoms.  Post-service medical records include assessments of both fibromyalgia and myofascial pain syndrome beginning in 2007.  Private treatment records dated in February 2008 show that the Veteran reported having fibromyalgia since approximately 2004 after he had contracted West Nile virus.  On examination by VA in August 2008, one of the diagnoses was fibromyalgia.  No opinion regarding the etiology of the fibromyalgia was rendered.  On examination by VA in February 2015, he was evaluated to ascertain whether any of the disabilities, which are primarily manifested by joint pain, could be related to service or to a service-connected disability.  The examiner opined that the conditions claimed were less likely than not (less than 50% probability) incurred in or caused by a claimed in-service injury, event or illness.  The rationale given included that there is a question of whether or not the Veteran truly had fibromyalgia, but giving the Veteran the benefit of the doubt that he currently has the disorder, there is no evidence of fibromyalgia during service and this disorder has never been related to contaminated water at Camp Lejeune.  It would also not be related to any confirmed or claimed service conditions.  It was noted that the cause of fibromyalgia remained obscure.  The same reasoning, applied to myofascial syndrome, in that the examiner was not certain that the Veteran currently manifested this disorder.  Again, the cause of myofascial syndrome was obscure, but had never been connected with contaminated water at Camp Lejeune.  To further clarify, the Veteran's pain syndrome had been called either myofascial pain syndrome or fibromyalgia and a definitive diagnosis of either one had never been made.  

The Veteran did not manifest either fibromyalgia, myofascial pain syndrome, or chronic pain syndrome in service and there is no medical opinion in the record that relates any of these disorders to his period of active duty.  Fibromyalgia, myofascial pain syndrome, or chronic pain syndrome have not been scientifically associated with exposure to chemicals that contaminated the water in and around Camp Lejeune, North Carolina.  The examiner in February 2015 did not find an association between service, including exposure to contaminated water and fibromyalgia, myofascial pain syndrome, or chronic pain syndrome.  Neither did this examiner associate possible fibromyalgia or any pain syndrome with any of the Veteran's service-connected disabilities.  As it is found that a preponderance of the evidence is against the Veteran's claim for service connection for fibromyalgia, myofascial pain syndrome, or chronic pain syndrome, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Residuals of an Anal Fissure

The Veteran contends that service connection should be established for an anal fissure, status post surgery, that he believes is related to chemical exposure during service or to a service-connected disability.  Review of his STRs shows no complaint or manifestation of a disability involving an anal fissure.  On examination for separation from service, clinical evaluation of the anus and rectum was normal.  

Review of private and VA post-service treatment records shows that the Veteran reported having a medical history of an anal fissure repair and anal fissures were noted on treatment records in February and March 2004.  This history is consistently demonstrated in VA treatment records.  VA outpatient treatment records in show that in December 2010, examination showed no anal fissure.  In January 2011, however, an anal fissure was noted.  The Veteran reported that he had sustained the fissure passing a hard stool.  An examination was conducted by VA in February 2015.  At that time, the veteran stated that he had had bleeding hemorrhoids since service, but the examiner noted that there was no documentation of treatment for hemorrhoids during service and the Veteran did not have frequent flare-ups anymore.  Current diagnosis was internal and external hemorrhoids.  The examiner noted that the Veteran was wheelchair bound and that he could not be examined due to this and obesity.  Regarding whether it was at least as likely as not that the anal fissures were related to service or a service-connected disability, the examiner noted that he was unable to examine the Veteran for anal fissure due to instability and chronic pain, but that it did not appear that the Veteran currently had an anal fissure.  More to the point, the examiner noted that there was no evidence of anal fissure in service and it would not be related in any way to service, including contaminated water at Camp Lejeune.  There was no reason that any of the Veteran's service-connected conditions would have any relationship with his claimed anal fissures.  

As pointed out by the VA examiner, there is no indication that the Veteran had an anal fissure during service or in the years immediately after his discharge from active duty.  While fissures were noted in the Veteran's medical history in outpatient treatment records, on examination in December 2010 no fissure was found.  Current evaluation shows internal and external hemorrhoids, but it was difficult to evaluate the Veteran for anal fissures due to instability and chronic pain.  Significantly, the examiner rendered the only competent opinion in the record, that there is no reason to find that any anal fissure may be related to service, including chemical exposure at Camp Lejeune, and that there was no reason to find that a service-connected condition would have any relationship with anal fissures.  As noted the Board may not reject medical opinions based on its own medical judgment.  Obert, 5 Vet. App. at 30; Colvin, 1 Vet. App. at 171.  Under these circumstances, as it is found that a preponderance of the evidence is against the Veteran's claim for service connection for anal fissures, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hypertrophy of the Prostate

The Veteran is claiming service connection benign prostatic hypertrophy (BPH), which he believes is related to service or to a service-connected disability.  Review of the Veteran's STRs shows no prostate disorder during service.  On examination on separation from service, clinical evaluation of the anus and rectum, including the prostate, was normal.  Post-service medical records include a December 2010 VA outpatient treatment record that noted that the Veteran's prostate was normal at that time.  

An examination was conducted by VA in February 2015.  At that time, the examiner stated that the Veteran had BPH per medical records review, but that this was a very common condition and would not have been caused or aggravated by service, including contaminated water at Camp Lejeune.  It would likewise not be caused by or aggravated by the Veteran's confirmed service-connected conditions.  

BPH is shown to be a common disorder which has not been related to the Veteran's period of active duty in any way or to any of his service-connected disabilities.  The disability is not shown in service or in the years soon thereafter, and a December 2010 treatment record shows that the prostate was normal at that time.  As such, it is found that a preponderance of the evidence is against the Veteran's claim for service connection for hypertrophy of the prostate, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Chronic Tic Disorder

The Veteran claims service connection for a chronic tic disorder, which he believes is related to service, primarily exposure to chemicals while stationed at Camp Lejeune, or to a service-connected disability.  Review of the Veteran's STRs shows no manifestations of tics during service.  On examination on separation from service, neurologic clinical evaluation was normal.  Post-service medical records include a December 2006 VA outpatient treatment record that noted that the Veteran had a generalized tic disorder in areas of his body.  Subsequent treatment records continued to show a medical history of a tic disorder.  

An examination was conducted by VA in February 2015 in order to ascertain whether the Veteran's tic disorder could be the result of service or a service-connected disability.  At that time, the examiner stated, review of the record showed that the Veteran's tics had begun concurrent with the infection of West Nile Virus in 2003.  Thus, it would not have been caused or aggravated by service, including contaminated water at Camp Lejeune.  It would likewise not be caused by or aggravated by the Veteran's confirmed service-connected conditions.  

A chronic tic disorder is not shown to be related to the Veteran's period of active duty in any way or to any of his service-connected disabilities.  The disability is not shown in service or in the years soon thereafter, and is shown in treatment records dated in 2006.  The only medical opinion on the subject is that the tic disorder is related to West Nile Virus, a disability for which service connection has not been established.  As such, it is found that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic tic disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Residuals of an Appendectomy 

The Veteran claims service connection the residuals of an appendectomy, which he believes are related to service, primarily exposure to chemicals while stationed at Camp Lejeune, or to a service-connected disability.  Review of the Veteran's STRs shows no manifestations of appendicitis during service.  On examination on separation from service, clinical evaluation of the abdominal wall and viscera was normal.  

An examination was conducted by VA in February 2015 in order to ascertain whether an appendectomy could be the result of service or a service-connected disability.  At that time, the examiner stated that the Veteran had had an appendectomy in 1998.  This was less likely than not incurred in or caused by an in-service injury, event, or illness.  Neither was this in any way connected either causally or by aggravation to any other established or claimed service-connected disorder.   The examiner stated simply that there was no medical basis for the claim.  

Residuals of an appendectomy are not shown to be related to the Veteran's period of active duty in any way or to any of his service-connected disabilities.  The disability is not shown in service or in the years soon thereafter.  The only medical opinion on the subject is that the appendectomy in 1998 was not related to service or to a disability for which service connection has been established.  As such, it is found that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of an appendectomy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Cervical Spine Disability

The Veteran contends that service connection is warranted for a cervical spine disability, which, in 2014 was shown on MRI studies to be degenerative changes with mild canal stenosis.  He believes that it had its onset during service or is related to contaminated water to which he was exposed during service.  Review of the Veteran's STRs shows that the Veteran had no complaints or manifestations of cervical spine disability.  The Veteran stated that he sustained an injury in service and that he had neck pain since that time.  On examination for separation from service, clinical evaluation of the spine was normal.  

Post service treatment records do not demonstrate pain in the cervical spine in the years soon after service and there are no reports of X-ray studies showing arthritis of the cervical spine.  As noted, an MRI study in 2014 showed degenerative changes and mild canal stenosis.  

An examination was conducted by VA in February 2015.  At that time, it was noted that the Veteran had a cervical spine disorder, but the examiner did not render a specific diagnosis.  After examination and review of the record, the examiner opined that it was less likely than not that the current cervical spine disability was related to in-service injury, event or illness.  The rationale was that, while the Veteran stated that he had hurt his neck in the military and continued to have neck pain, there was no evidence of a chronic neck condition in service.  He stated that he was currently receiving chiropractic treatment for neck pain that was located in the posterior cervical musculature.  The examiner opined that the condition was less likely than not incurred in or caused by a claimed in-service disease, event, or illness.  The examiner noted that there was no evidence that the Veteran had a chronic cervical spine disorder in service and that such a disorder would not be related to exposure to contaminated water at Camp Lejeune.  The neck condition would now be diagnosed as cervical strain and not related to any of the Veteran's service-connected conditions.  The examiner again noted the Veteran's history of construction work for many years after service.  

The record shows that the Veteran reported that he had a neck injury during service, but there is no indication in the STRs, including on examination for separation from active duty.  Further complaints related to the neck were not demonstrated of record until many years after service when MRI studies showed degenerative changes and mild stenosis.  The VA examiner who reviewed the record found no relationship between the neck injury which the Veteran stated occurred in service  and the development of chronic cervical spine disability many years later.  

As with the lumbosacral disability, the absence of clinical treatment records for years after active duty is probative evidence against continuity of symptoms since service.  Moreover, normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is also probative evidence against the claim.  Mense, 1 Vet. App. at 354; Maxson 230 F.3d at 1330.  Thus, the lack of any evidence of cervical spine complaints, symptoms, or findings for years between the period of active service and his first noted chronic cervical spine problems is itself evidence which tends to show that any current neck disabilities did not have their onset in service or for years thereafter.  Additionally, the medical opinion in the record finds no relationship between current cervical spine disease and service.  The Board may not reject medical opinions based on its own medical judgment.  Obert 5 Vet. App. at 30; Colvin 1 Vet. App. at 171.  

Finally, as noted, arthritis is not one of those diseases that have been possibly linked to the chemicals to which the Veteran was exposed while he was stationed at Camp Lejeune during service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic cervical spine disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Chronic Fatigue Syndrome

The Veteran claims service connection for chronic fatigue syndrome that he relates to service, including exposure to contaminated water at Camp Lejeune, or to a service-connected disability.  Review of the Veteran's STRs shows no evidence of chronic fatigue syndrome.  Review of post-service treatment records is similarly negative.  On examination by VA in February 2015, the examiner stated that the Veteran did not have, nor had he ever been diagnosed with, chronic fatigue syndrome.  In the absence of proof of a current disability there is no valid claim of service-connection.  Brammer 3 Vet. App. at 223.  Accordingly, service connection for chronic fatigue syndrome is not warranted.


ORDER

Service connection for degenerative joint disease of the lumbosacral spine, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.

Service connection for residuals of a coccyx fracture, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for chronic metabolic acidosis, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.  

Service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.  

Service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.  

Service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.  

Service connection for a right foot disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for a non-traumatic dental disorder, including oral decay, chronic dry mouth, and difficulty with bite, is denied.  

Service connection for a chronic respiratory disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.

Service connection for a chronic left ankle sprain, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.  

Service connection for a gallbladder disorder, status post cholecystectomy, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for a chronic pancreas disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for a ventral hernia, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for chronic headaches, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for testicular hypofunction, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.

Service connection for fibromyalgia, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for myofascial pain syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for chronic pain syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for anal fissures, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for hypertrophy of the prostate, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for a chronic tic disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for residuals of an appendectomy, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.

Service connection for a cervical spine disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.
 
Service connection for chronic fatigue syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability, is denied.


REMAND

Regarding the Veteran's claim of service connection for urinary obstruction, the Board notes that, while this was not demonstrated while he was on active duty, the Veterans main contention is that the disability is related to contaminated water to which he was exposed during service or caused or aggravated by a service-connected disability.  It is noted that on examination by VA in February 2015, the examiner did note signs or symptoms of obstructed voiding, including hesitancy, slow stream, weak stream and decreased force of stream.  The examiner did not render an opinion regarding whether the obstructed voiding symptoms could be related to contaminated water or a service-connected disability.  As such, a supplemental opinion is required regarding this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Regarding service connection for a chronic right shoulder disorder, the Board notes that the case was remanded so that an opinion could be rendered regarding whether this disability was related to service or to a service-connected disability.  While the examination report states that the Veteran's right shoulder was evaluated in February 2015, the Board notes that the opinion rendered by that examiner in February 2015 was specific to the left shoulder only.  As such, a clarifying addendum is needed to obtain an opinion regarding the etiology of a right shoulder disorder, which is the disability for which service connection is claimed.  Id.  

Regarding the issue of service connection for obesity, it is noted that the Board's December 2014 remand ordered that an evaluation regarding obesity should be undertaken and an opinion rendered regarding whether obesity can be related to the Veteran's service or to a service-connected disability.  While extensive evaluations were undertaken in February 2015, obesity was not included among the matters reviewed.  As such, a supplemental opinion should be rendered.  Id.  

Regarding the issue of service connection for metabolic system disorder, it is noted that the Board's December 2014 remand ordered that an evaluation regarding this disorder should be undertaken and an opinion rendered regarding whether metabolic system disorder can be related to the Veteran's service or to a service-connected disability.  While extensive evaluations were undertaken in February 2015, metabolic system disorder was not included among the matters reviewed.  As such, a supplemental opinion should be rendered.  Id.  

Similarly, the Veteran has claimed, and submitted evidence to support, service connection for an acquired psychiatric disability, including as a result of service connected disabilities.  While the Veteran was examined in February 2015, the negative nexus opinion rendered did not include sufficient rationale for the opinion reached.  In this regard, the examiner simply stated that the opinion is based on clinical experience and research, clinical interview data, DSM 5 criteria, behavior observation and supporting service and medical records.  The Board does not find that this rationale sufficient for rating purposes as it does not discuss the medical evidence that supports the Veteran's contentions, primarily that his significant service-connected liver disease and residuals thereof, have resulted in the acquired psychiatric disability which the Veteran now manifests.  As such, a supplemental opinion is required.  Id.  

Regarding the issue of service connection for dental trauma, it is noted that STRs show that a crown replaced teeth numbered 29 to 31 while the Veteran was in service.  It is further noted that the Veteran sustained a blow to the side of the jaw, in the area of these teeth, while on active duty.  An opinion was requested in December 2014 to ascertain whether this was consistent with in-service dental trauma.  As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The Veteran was afforded a dental examination in February 2015 at which time the Veteran's service dental records were not available for review.  As such, the examiner was not able to render the requested opinion.  The case must be returned so that the opinion may be rendered.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's records to be returned to the examiners who conducted the February 2015 medical, psychiatric, and dental evaluations so that the requested opinions regarding urinary obstruction, obesity, right shoulder disability, metabolic system disorder, psychiatric disability, and dental trauma of teeth numbered 29 to 31 may be rendered.  The examiners should be requested to render supplemental opinions regarding whether it is at least as likely as not (probability 50 percent or more) that the claimed disabilities are related to service, including exposure to contaminated water during service; related to a service-connected disability; or, in the case of dental trauma, related to the blow to the jaw sustained in service.  If the examiners who conducted the February 2015 examinations are not available, the Veteran should be scheduled for additional examinations so that the requested opinions can be rendered.  The claims folder should be made available for review in connection with these examinations.  The examiners should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).k



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


